Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 2012/0118744 to Liang; US 2012/0118729 to Liang; US 2005/0016932 to Arba; and US 2016/0310902 to Sawant.
With respect to claim 1, Liang ‘744 and Liang ‘729 teach an electrodialysis method and device comprising a plurality of modular units/sub-blocks each comprising a cell stack and a frame; each cell stack having a first electrode, a second electrode (end plates as shown in figure 19), depletion and concentrating compartments (abstract; paragraph 64); where cell pairs may be broken down into stacks each packaged in a frame using an O-ring or gasket to mechanically connect a sub-block to either another sub-block or an electrode plate without any internal cross-leak or external leakage (paragraph 108).
Arba discloses an electro-deionization method and device comprising two water-tight seals (22, 24; figure 2) comprising a resilient sealing member to prevent leakage from and between depleting compartment (12) and concentrating compartment (14; paragraph 48).
Sawant teaches a method of applying a seal to an electro-deionization device (paragraphs 2, 3, 6), wherein spacers are disposed between membranes to define diluting and concentrating streams. The spacers have a raised perimeter in the form of a U-shaped slot extending along two sides of the spacer and a ridge of the same height extending between the U-shaped slots on the remaining two sides of the spacer. The U-shaped slots and ridges together surround a membrane supporting section of the spacer in order to prevent leakage to the outside of the cell stack (paragraphs 27, 35, 41). 
 The closest prior art made of record fails to teach or fairly suggest an internal seal formed of a first material disposed between and in contact with channels portions between adjacent sub-blocks in the cell stack and an external seal formed of a second material having at least one material parameter different from the first material disposed between and in contact with the frames of adjacent sub-blocks in the cell stack, as claimed. 
The external seal of the present invention is configured to withstand a higher pressure across the external seal without leaking than the internal seal, whereas the prior art made of record teach seal members made of the same material.
There was not found a teaching in the prior art suggesting modification of the conventional electrochemical separation devices in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794